Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the references listed in the IDS filed 3/21/2022 or any other prior art of record fairly teaches or suggests at least the feature that the impedance matching circuit is part of a module; the first capacitor external to the module, wherein the capacitor being coupled in series between the loop antenna and the impedance matching network.
Claims 2-7 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 15, none of the references listed in the IDS filed 3/21/2022 or any other prior art of record fairly teaches or suggests at least the feature that the RF circuit and the impedance matching circuit is part of a module; the first capacitor and the second capacitor being external to the module, wherein the first capacitor is coupled in series between the loop antenna and the impedance matching network.
Claims 16-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 15.
Regarding claim 21, none of the references listed in the IDS filed 3/21/2022 or any other prior art of record fairly teaches or suggests a method of fabricating an apparatus comprising at least the steps of fabricating a module comprising an impedance matching circuit; fabricating a first capacitor external to the module; and couple the first capacitor in series between the loop antenna and the impedance matching network.
Claims 22-27 are allowed for at least the reason for depending, either directly or indirectly, on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845